Case 3:18-cv-12722-RHC-SDD ECF No. 31 filed 06/05/19        PageID.940    Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


THE COLLEGE DEMOCRATS AT THE
UNIVERSITY OF MICHIGAN; THE
COLLEGE DEMOCRATS AT                            Case No.: 3:18-cv-12722-RHC-
MICHIGAN STATE UNIVERSITY; THE                  SDD
COLLEGE DEMOCRATS AT
NORTHERN MICHIGAN UNIVERSITY;
and THE MICHIGAN FEDERATION OF                  NOTICE OF VOLUNTARY
COLLEGE DEMOCRATS,                              DISMISSAL PURSUANT TO
                                                RULE 41(a)(1)(A)(1) OF THE
                   Plaintiffs,                  FEDERAL RULES OF CIVIL
      v.                                        PROCEDURE

JOCELYN BENSON, in her official                 Honorable Robert H. Cleland
capacity as the Michigan Secretary of
State; and SALLY WILLIAMS, in her
official capacity as the Director of the
Michigan Bureau of Elections,
                   Defendants.


      Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,
THE COLLEGE DEMOCRATS AT THE UNIVERSITY OF MICHIGAN, THE
COLLEGE DEMOCRATS AT MICHIGAN STATE UNIVERSITY, THE
COLLEGE DEMOCRATS AT NORTHERN MICHIGAN UNIVERSITY, and
THE MICHIGAN FEDERATION OF COLLEGE DEMOCRATS, hereby give
notice that the above-captioned action is voluntarily dismissed, without prejudice.
Case 3:18-cv-12722-RHC-SDD ECF No. 31 filed 06/05/19        PageID.941   Page 2 of 3




      Dated this 5th day of June, 2019.


                                          Respectfully submitted,

                                          /s/ Brian S. Marshall
                                          Marc E. Elias*
                                          Brian Simmonds Marshall*
                                          Hayley Berlin (P75871)
                                          Jacki L. Anderson*
                                          PERKINS COIE LLP
                                          700 Thirteenth St., N.W., Suite 600
                                          Washington, D.C. 20005-3960
                                          Telephone: (202) 654-6200
                                          Michigan Telephone: (734) 678-2151
                                          Facsimile: (202) 654-9959
                                          melias@perkinscoie.com
                                          bmarshall@perkinscoie.com
                                          hberlin@perkinscoie.com
                                          jackianderson@perkinscoie.com

                                          Counsel for the Plaintiffs

                                          *Admitted Pro Hac Vice




                                          2
Case 3:18-cv-12722-RHC-SDD ECF No. 31 filed 06/05/19             PageID.942   Page 3 of 3




                          CERTIFICATE OF SERVICE

      I hereby certify that on June 5th, 2019, I electronically filed the foregoing on

behalf of the Plaintiffs with the Clerk of the Court using the ECF system, which

will send notification of such filing to all attorneys of record.




                                          Respectfully submitted,

                                         /s/ Brian S. Marshall




                                           3
